281 S.C. 79 (1984)
313 S.E.2d 641
Lloyd WATKINS, Respondent,
v.
MOBIL OIL CORPORATION and John T. McCampbell, Appellants.
0115
Court of Appeals of South Carolina.
March 5, 1984.
J. Reese Daniel, Columbia, for appellants.
J. Marvin Mullis, Jr., Columbia, for respondent.
March 5, 1984.
GARDNER, Judge:
Respondent Watkins sued appellants alleging by his complaint four causes of action, among which were one for false arrest and one for malicious prosecution. The trial court overruled a demurrer to both the false arrest action and the malicious prosecution action. Appellant appeals the order as it relates to the false arrest action. We reverse.
The sole issue on appeal is appellants' contention that the trial judge erred in not sustaining the demurrer to the false arrest action.
The demurrer was on the grounds that the complaint failed to state a cause of action because it appeared on the face of the complaint that Watkins was arrested by a duly constituted law officer and the appellants did not restrain Watkins of his liberty.
*80 The complaint does allege that Watkins was arrested by a Richland County law officer and it also alleges that the arrest was pursuant to a warrant.
The dispositive rule of law of this case is well stated in Bushardt v. United Inv. Co., 121 S.C. 324, 113 S.E. 637 (1922). In essence this case holds that where one is lawfully arrested by lawful authority, an action for false imprisonment cannot be maintained against the party causing the arrest.
We hold it was error to overrule the demurrer; we reverse and remand for entry of judgment for appellants as to the second cause of action of the complaint alleging false arrest.
Reversed and remanded.
CURETON and GOOLSBY, JJ., concur.